         Case 1:04-cv-01044-TSC Document 134 Filed 11/01/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 Phillip S. Morales, et al.,
                                                              Case No. 1:04-cv-1044
         Plaintiffs,

                 v.

 Intelsat Global Service Corp., et al.,

         Defendants.


                       INTELSAT’S CONSENT MOTION FOR ENTRY OF
                            STIPULATED PROTECTIVE ORDER

       Defendants Intelsat Global Services LLC, Administrator, Intelsat Services Medical

Benefits Plan, and Intelsat S.A. (collectively “Intelsat”) respectfully move for entry of the

Stipulated Qualified Protective Order for HIPAA Protected Health Information that is submitted

as a proposed order herewith and has been endorsed by all parties to the instant proceeding.

       As stated in the proposed order, Intelsat is in possession of certain Protected Health

Information (“PHI”) pursuant to its role as Administrator of the Intelsat Qualifying Retiree Group

Health Plan (the “Wrap Around Plan”). Intelsat has proposed a change to the Component Benefit

Program provided pursuant to the Wrap Around Plan (the “Proposed Change”), which is the

subject of this litigation.    The Wrap Around Plan requires a Neutral Expert to assess the

permissibility of the Proposed Change. The Neutral Expert’s assessment requires Intelsat to

release certain PHI to the Neutral Expert and counsel for Plaintiffs. That, in turn, requires the

entry of a qualified protective order by this Court. Accordingly, Defendants drafted a stipulated

protective order which Plaintiffs consented to and signed, and thus Defendants respectfully request

that the Court enter the order.
Case 1:04-cv-01044-TSC Document 134 Filed 11/01/18 Page 2 of 3




                      Respectfully submitted,

                      /s/ Michael S. Nadel
                      Michael S. Nadel (D.C. Bar No. 470144)
                      Jennifer B. Routh (D.C. Bar No. 1032060)
                      MCDERMOTT WILL & EMERY LLP
                      500 North Capitol Street, N.W.
                      Washington, D.C. 20001
                      (202) 756-8000

                      John J. Calandra (pro hac vice motion pending)
                      Lisa A. Gerson (pro hac vice motion pending)
                      MCDERMOTT WILL & EMERY LLP
                      340 Madison Avenue
                      New York, New York 10173
                      (212) 547-5400

                      John P. Hendrickson (pro hac vice motion pending)
                      MCDERMOTT WILL & EMERY LLP
                      444 West Lake Street
                      Chicago, Illinois 60606
                      (312) 372-2000

                      Counsel for Defendants Intelsat Global Services LLC,
                      Administrator, Intelsat Services Medical Benefits Plan,
                      and Intelsat S.A.




                                2
        Case 1:04-cv-01044-TSC Document 134 Filed 11/01/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on November 1, 2018, I filed the foregoing using the CM/ECF system, which
caused a copy to be served by email on all counsel of record.


                                           MCDERMOTT WILL & EMERY LLP

                                           By:     /s/ Michael S. Nadel
                                                   Michael S. Nadel
